Case 9:21-cv-80492-DMM Document 22 Entered on FLSD Docket 04/19/2021 Page 1 of 29




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                  WEST PALM BEACH DIVISION


   JORDAN KUPPINGER, M.D., and
   GERALD MOLLOY, M.D.,

          Plaintiffs,

   v.                                                             Case No.: 21-cv-80492-DMM

   JM.JZ ENTERPRISES, INC. d/b/a Coastal
   Health Group, a Florida corporation, JONN A.
   MCCLELLAN, MICHAEL CUTLER, and CHEIKH
   ROBERTSON,

          Defendants.
                                                          /

                                  FIRST AMENDED COMPLAINT

          Plaintiffs Jordan Kuppinger, M.D. (“Dr. Kuppinger”) and Gerald Molloy, M.D. (“Dr.

   Molloy”) (collectively, “Plaintiffs”), hereby sue JM.JZ Enterprises, Inc. d/b/a Coastal Health

   Group (the “Corporation”), Jonn A. McClellan (“McClellan”), Michael Cutler (“Cutler”), and

   Cheikh Robertson (“Robertson”) (collectively, “Defendants”).

          1.      This is an action for damages as a result of Defendants’ unlawful retaliatory conduct

   against Plaintiffs and negligent and/or intentional infliction of emotional distress.

          2.      This action also seeks declaratory and injunctive relief relating to the parties’ rights

   and obligations under the Shareholder Agreement.

                                    JURISDICTION AND VENUE

          3.      The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 because

   Plaintiff’s claim arises under the laws of the United States, specifically under 31 U.S.C. § 3730(h).
Case 9:21-cv-80492-DMM Document 22 Entered on FLSD Docket 04/19/2021 Page 2 of 29




          4.        The Court has supplemental jurisdiction over the state law claims asserted herein

   pursuant to 28 U.S.C.§ 1367 because those claims form part of the same case or controversy as the

   federal claim.

          5.        Venue is proper in this district under 28 U.S.C. § 1391(b) because the Corporation’s

   principal place of business is in Palm Beach County, Florida, Defendants McClellan and Cutler

   are residents of Palm Beach County, Florida, and a substantial part of the events giving rise to the

   causes of action alleged herein occurred in this district. In addition, the Shareholder Agreement

   (defined below) for the Corporation provides that “if a court action is instituted between a

   Shareholder and the Corporation, venue for such action will be in Palm Beach County,

   Florida . . .” See Exhibit A, Art. XVI(b).

                                                PARTIES

          6.        Plaintiff Dr. Kuppinger is a board-certified anesthesiologist with fellowship

   training in Interventional Pain Management. Dr. Kuppinger has been employed by the Corporation

   as one of its health care providers. In addition, Dr. Kuppinger owns 20% of the shares of the

   Corporation, has been the Corporation’s Chief Medical Officer, Medical Director, and has been a

   director on the Board of Directors for the Corporation.

          7.        Plaintiff Dr. Molloy is a board-certified neurosurgeon. Dr. Molloy is employed by

   the Corporation as one of its health care providers and also served as a Medical Director. In

   addition, Dr. Molloy owns 20% of the shares of the Corporation and is on the Board of Directors

   for the Corporation.

          8.        The Corporation is a Florida corporation, formed on or around 2013, with its

   principal place of business in Palm Beach County, Florida. The Corporation is a medical practice

   that provides medical and injury care throughout various locations in Florida. The Corporation



                                                     2
Case 9:21-cv-80492-DMM Document 22 Entered on FLSD Docket 04/19/2021 Page 3 of 29




   has ten (10) or more employees. As of December 31, 2020, the Corporation had five shareholders:

   Dr. Kuppinger, Dr. Molloy, McClellan, Cutler, and Robertson.

          9.      Defendant McClellan is a resident of Palm Beach County, Florida and is a licensed

   chiropractor. McClellan is employed by the Corporation as one of its health care providers and is

   on the Board of Directors for the Corporation. As of December 31, 2020, McClellan owned 20%

   of the shares of the Corporation. However, pursuant to a “Contribution Agreement” effective

   January 1, 2021, McClellan transferred his shares to CHG Holding Company, LLC. See Exhibit

   B. As a result, on January 1, 2021, McClellan ceased to be a shareholder of the Corporation.

          10.     Defendant Cutler is a resident of Palm Beach County, Florida. Cutler is employed

   by the Corporation in a marketing role and is on the Board of Directors for the Corporation. As

   of December 31, 2020, Cutler owned 20% of the shares of the Corporation. However, pursuant to

   a “Contribution Agreement” effective January 1, 2021, Cutler transferred his shares to CHG

   Holding Company, LLC. See Ex. B. As a result, on January 1, 2021, Cutler ceased to be a

   shareholder of the Corporation.

          11.     Defendant Robertson is a resident of Miami-Dade County, Florida. Up until

   November 22, 2020, Robertson was employed by the Corporation as its Chief Executive Officer

   and was Chairman of the Board of Directors. As of November 22, 2020, Robertson retired and

   resigned from all positions in the Corporation. Robertson continues to be a shareholder of the

   Corporation owning 20% of its shares.1 As a result of his retirement and resignation, however,

   Robertson is required under the Shareholder Agreement (defined below) to sell all of his shares to




   1
    If Robertson also signed the Contribution Agreement, like McClellan and Cutler, he too would
   no longer be a shareholder of Corporation.

                                                   3
Case 9:21-cv-80492-DMM Document 22 Entered on FLSD Docket 04/19/2021 Page 4 of 29




   the Corporation, or if the Corporation elects not to purchase all of his shares, to the other

   shareholders on a pro-rata basis (i.e., Plaintiffs).

                                         GENERAL ALLEGATIONS

           12.        On July 1, 2020, the shareholders of the Corporation entered into an “Amended and

   Restated Shareholder Agreement” (the “Shareholder Agreement”). See Ex. A.

           13.        At the time the Shareholder Agreement was entered into, the shareholders of the

   Corporation were Dr. Kuppinger, Dr. Molloy, McClellan, Cutler, and Robertson, and the Board of

   Directors of the Corporation was composed of all five shareholders, with Robertson serving as

   Chairman of the Board. At the time, Robertson was also Chief Executive Officer (CEO) of the

   Corporation.

                     Actions by Shareholders and Directors under Shareholder Agreement

           14.        Among other things, the Shareholder Agreement sets forth the rights and

   obligations of the Shareholders and describes how the Corporation will be operated among the

   Shareholders and Board of Directors.

           15.        As relevant here, the Shareholder Agreement provides that “the Board of Directors

   will be responsible for considering major issues of the Corporation which do not, in the opinion of

   the Board of Directors, appropriately come within the purview of the CEO (e.g., compliance, long

   and short-term strategies, acceptance of insurance contracts, capital spending and recruiting). Ex.

   A, Art. III(a).

           16.        The Shareholder Agreement also vests the Board of Directors with voting on the

   removal of directors and the appointment of officers. See id. Art. III(g) (“Any Director may be

   removed, with or without cause, by the affirmative Super Majority Vote by the Board, with prior

   notice to the removed Director . . . .”) (emphasis added); id. Art. IV(b) (“Upon any person ceasing



                                                          4
Case 9:21-cv-80492-DMM Document 22 Entered on FLSD Docket 04/19/2021 Page 5 of 29




   to hold an officer position, then the Board of Directors will name a person to replace that person.”)

   (emphasis added).

          17.     In order for the Board of Directors to take action or transact business, the

   Shareholder Agreement requires that a quorum of directors convene at a meeting. The Agreement

   defines a “quorum” as a “whole number of directors equal to at least two-third (2/3) of the

   maximum authorized Board.” The act of the Majority of the directors present at a meeting at which

   a quorum is present shall be the act of the Board of Directors. Id. Art. III(j).

          18.     The Shareholder Agreement states that “[t]he Board of Directors will consist of not

   less than one (1), nor more than five (5), Directors.” Id. Art. III(c).

                 Unlawful Assignment of Accounts Receivables for Referral of Patients

          19.     On or about September 6, 2020, McClellan signed a “Bulk Irrevocable Assignment

   for Collection” on behalf of the Corporation (the “Irrevocable Assignment”) with Movedocs.com,

   LLC (“Movedocs”).

          20.     McClellan entered into this agreement with Robertson’s and Cutler’s knowledge

   and assistance, but significantly, kept it hidden from Plaintiffs at the time. Robertson’s and

   Cutler’s names even appear on the document, as well as Rene Webster (“Webster”), an employee

   of the Corporation and McClellan’s mother.

          21.     In the Irrevocable Assignment, the Corporation agreed to grant an irrevocable

   assignment to Movedocs.com, LLC to collect on outstanding accounts receivable. In exchange for

   the assignment of accounts receivable, Movedocs agreed to pay the Corporation a lump sum of

   12% of the “aggregate Billed Charges” of the accounts receivable (which, notably, is far less than




                                                     5
Case 9:21-cv-80492-DMM Document 22 Entered on FLSD Docket 04/19/2021 Page 6 of 29




   the Corporations’ average collection rate on receivables).2 The accounts receivable being assigned

   would be identified in a subsequent “Assignment Agreement.”

          22.     Significantly, the Corporation had never before (to Plaintiffs’ knowledge) assigned

   or “pre-funded” their accounts receivable.

          23.     Later in September 2020, sometime after McClellan signed the Irrevocable

   Assignment for the Corporation, Cutler arranged for Dr. Kuppinger, Dr. Molloy, Robertson and

   McClellan to all meet with Cara Valenti, a marketing representative for Movedocs, at a dinner

   meeting. The apparent purpose of the meeting was for Ms. Valenti to pitch certain marketing and

   business generation opportunities for the Corporation. Specifically, the opportunity that Ms.

   Valenti offered would involve identifying and referring patients to the Corporation pursuant to

   certain lead generation capabilities that Ms. Valenti said she had in Colorado, Florida and Nevada.

   However, at one point during the conversation, Ms. Valenti revealed that her company (or

   companies with which she was affiliated) also had the capability to pre-fund accounts receivable,

   and that this type of transaction would be the most beneficial to her from a financial perspective.

          24.     Of course, Ms. Valenti, McClellan, Cuter and Robertson already knew that the

   Corporation had entered into an agreement with Movedocs for that purpose, but no one made any

   mention of this at the dinner meeting given that it had been kept hidden from Dr. Kuppinger and

   Dr. Molloy.

          25.     When Ms. Valenti offered the pre-funding of accounts receivable, it became clear

   to Dr. Molloy that what was really being contemplated was the Corporation’s assignment of




   2
     The individual Defendants themselves have taken the position that the Corporation’s average
   collection rate is 300% greater (or 36%).

                                                    6
Case 9:21-cv-80492-DMM Document 22 Entered on FLSD Docket 04/19/2021 Page 7 of 29




   receivable in exchange for the referral of payments. Dr. Molloy raised concerns that this would

   be an unlawful patient brokering scheme.

          26.     Plaintiffs made clear that the Corporation would not be doing any business with

   Ms. Valenti.

          27.     Thus, after the dinner meeting, Plaintiffs believed that the Corporation would not

   proceed to engage in any assignment of accounts receivable with Ms. Valenti.

          28.     A couple weeks later, at the insistence of Cutler, Dr. Kuppinger offered to give just

   the marketing opportunity a try—again, at the time, the individual Defendants had kept the

   existence of the Irrevocable Assignment hidden from Plaintiffs.

          29.     Shortly thereafter, Ms. Valenti visited one of the Corporation’s offices to begin

   training the employees of the Corporation on the patient referral system.

          30.     Ms. Valenti was hands on and heavily involved in the implementation of this patient

   referral system, and the Corporation indeed began receiving patient referrals.

          31.     It was not until November 2020 that Plaintiffs learned for the first time that the

   Corporation, through McClellan, Cutler and Robertson, had already agreed to assign accounts

   receivables to Movedocs and that this assignment of receivables was actually a condition to the

   marketing and lead generation services offered by Ms. Valenti. At a meeting between Plaintiffs

   and Defendants, it was explained to Plaintiffs that the assignment of receivables was required to

   continue the marketing relationship with Ms. Valenti and/or an entity with which she was affiliated

   or associated. In other words, but for the assignment of accounts receivables at a fraction of their

   value, the Corporation would not receive patient referrals.

          32.     Naturally, Dr. Kuppinger and Dr. Molloy were outraged to learn this and made their

   objection to the transaction abundantly clear and known at that time to Defendants. Dr. Molloy



                                                    7
Case 9:21-cv-80492-DMM Document 22 Entered on FLSD Docket 04/19/2021 Page 8 of 29




   again raised concerns in light of the patient brokering and kickback issues implicated by this

   arrangement.

          33.     Dr. Kuppinger asked who had agreed to the assignment of receivables, to which

   Robertson responded that he had signed the paperwork.3 Dr. Kuppinger requested from Defendants

   copies of any and all paperwork that had been signed through Ms. Valenti; not surprisingly,

   Defendants never provided the documents.

          34.     Notwithstanding the clear disagreement that had been voiced by Plaintiffs on

   several occasions, on or around November 25, 2020, McClellan proceeded to sign a second

   contract with Movedocs, an “Agreement for Assignment of Accounts Receivable” (the

   “Assignment Agreement”), In the Assignment Agreement, the Corporation assigned $1.5 million

   of its accounts receivable in exchange for approximately $185,000.

          35.     The Corporation received the $185,000 on November 30, 2020.

          36.     As noted above, the Corporation has received patient referrals as a result of the

   arrangement with and/or involving Movedocs and/or Ms. Valenti. Among the patients that the

   Corporation treats are federal health care program beneficiaries. Thus, Plaintiffs reasonably

   believe that some of the patient referrals the Corporation has received or would receive under the

   patient referral arrangement noted above are federal health care program beneficiaries. For these

   patients, the Corporation submitted or would submit claims to the United Statement Government

   for payment from federal funds.




   3
    The Irrevocable Assignment and the subsequent Assignment Agreement (see infra paragraph 34)
   are in fact signed by McClellan, not Robertson—which Robertson knew of notwithstanding his
   misrepresentation to the contrary. Robertson resigned just three days before the date of the
   Assignment Agreement. See infra ¶¶ 46-48.

                                                   8
Case 9:21-cv-80492-DMM Document 22 Entered on FLSD Docket 04/19/2021 Page 9 of 29




           37.     To be sure, the Shareholder Agreement requires each of the shareholders, as

   applicable, to maintain his qualifications and eligibility to participate in Medicare and any other

   federal health care program. See Ex. A Art.VII(b)(1) (allowing for removal of shareholder where

   the shareholder is “excluded, suspended, debarred or otherwise ineligible to participate in

   Medicare and any other Federal Health Care Programs . . . .”); see also id. Art. XV(f) (referring to

   Corporation’s Medicare number). Indeed, Plaintiffs and McClellan have Medicare/Medicaid

   numbers.

                           Violations of Patient Brokering and Anti-Kickback Laws

           38.     The Corporation’s arrangement with and/or involving Movedocs or Ms. Valenti (or

   associated entities) violates sections 456.054 and 817.505, Florida Statutes.

           39.     Section 456.054, Florida Statutes, makes it unlawful for any health care provider to

   “offer, pay, solicit, or receive a kickback, directly or indirectly, overtly or covertly, in cash or in

   kind, for referring or soliciting patients.”

           40.     Similarly, section 817.505, Florida Statutes, makes it unlawful for any person,

   including any health care provider, to “offer to pay a commission, benefit, bonus, rebate, kickback,

   or bribe, directly or indirectly, in cash or in kind . . .in any form whatsoever, to induce the referral

   of a patient or patronage to or from a health care provider or health care facility.”

           41.     As noted above, McClellan—on behalf of the Corporation and with the knowledge

   and assistance of Cutler and Robertson—agreed to assign accounts receivable to Movedocs for a

   fraction of their value in exchange for the referral of patients to the Corporation. In other words,

   they agreed to “offer to pay . . . a kickback … to induce the referral of [] patient[s].”

                                     Violation of Anti-Kickback Statute

           42.     The Corporation arrangement with and/or involving Movedocs or Ms. Valenti (or

   associated entities) also violates the Anti-Kickback Statute (“AKS”).

                                                      9
Case 9:21-cv-80492-DMM Document 22 Entered on FLSD Docket 04/19/2021 Page 10 of 29




           43.      The AKS prohibits the knowing and willful “offer[] or pay[ment of] any

   remuneration directly or indirectly, overtly or covertly, in cash or kind to any person” to induce a

   person to refer patients or generate business involving any item or service payable by federal health

   care programs. See 41 U.S.C. § 1320a-7b (b).

           44.      Again, McClellan, with the knowledge and assistance of Cutler and Robertson,

   knowingly and willingly offered and agreed to the assignment of accounts receivable to Movedocs

   to induce the referral of patients to the Corporation from an entity affiliated and/or associated either

   with Movedocs and/or Ms. Valenti herself.

           45.      These referred or to-be-referred patients included federal health care program

   beneficiaries.

                                 Robertson’s Retirement and Resignation

           46.      On November 22, 2020, Robertson fully retired and resigned from all of his

   positions in the Corporation. Exhibit C.

           47.      Thus, as of November 22, 2020, Robertson ceased to be CEO of the Corporation

   and ceased to have any position on the Board of Directors, whether as a director or as Chairman.

           48.      Although Robertson currently remains a shareholder of the Corporation, as a result

   of his retirement and resignation, he is required under the Shareholder Agreement to sell his shares

   to the Corporation or, if the Corporation elects not to purchase his shares, to the other Shareholders

   on a pro rata basis. See Ex. A, Art. VI(a).

                                    Restrictions on Transfers of Shares

           49.      In the Shareholder Agreement, the shareholders agreed that in order “to secure the

   continuity and stability of policy and management of the Corporation,” they would “impose certain

   restrictions and obligations on themselves concerning the transfer of Shares of the Corporation.”

   See id. at 1.

                                                     10
Case 9:21-cv-80492-DMM Document 22 Entered on FLSD Docket 04/19/2021 Page 11 of 29




          50.       To that end, Article V of the Shareholder Agreement sets forth that transfers of

   shares are prohibited except in two limited circumstances. Specifically, Article V(a) provides:

                    [N]o Shareholder shall give, bequeath, sell, exchange, assign, pledge, or
                    otherwise transfer, dispose, or encumber, directly or indirectly, voluntarily
                    or involuntarily, any of the Shares at any time owned by him . . . except in
                    accordance with the provision of this Agreement or without the prior
                    written consent of all persons or entities subject to the terms and conditions
                    of this Agreement.

   Id. Art. V(a) (emphasis added).

          51.       In other words, the transfer of shares is permitted only (1) as expressly allowed by

   the Agreement or (2) with the prior written consent of all shareholders.

          52.       Article V(b), in turn, identifies the only two transfers that are expressly permitted

   by the Agreement: (1) Transfer to a Trust; and (2) Transfer to Corporation and other shareholders.

   Id. Art. V(b).

          53.       Article V(c) sets forth the consequences of a prohibited transfer of Shares: “In the

   event of any transfer [in] violation of this Agreement, the transferee of any Shares shall be entitled

   only to receive any distributions to which the transferor Shareholders of such Shares would have

   been entitled but for such sale or transfer.” Id. Art. V(c).

                               McClellan and Cutler Transfer Their Shares

          54.       Shortly before December 30, 2020, McClellan authorized the creation of CHG

   Holding Company, LLC, a Florida limited liability company (the “Holding Company”).

          55.       The Holding Company was allegedly formed as a result of a discussion among the

   directors after receiving advice from certain professionals on implementing an S Corporation

   “inversion” for tax purposes.

          56.       Notwithstanding the contemplated inversion, the shareholders did not all agree in

   writing, as required by Article V(a) of the Shareholder Agreement, that any shares of the


                                                     11
Case 9:21-cv-80492-DMM Document 22 Entered on FLSD Docket 04/19/2021 Page 12 of 29




   Corporation could be transferred to the Holding Company. In fact, Dr. Molloy specifically

   objected to such a transfer in light of the provisions of the Shareholder Agreement.

          57.     Nevertheless, without the prior written consent of all of the shareholders, McClellan

   and Cutler proceeded to sign and enter into Contribution Agreement between themselves as

   “Transferors” and the Holding Company as “Transferee.” Under the Contribution Agreement,

   McClellan and Cutler transferred all of their shares in the Corporation to the Holding Company

   effective January 1, 2021. See Ex. B.

          58.     Since January 1, 2021, McClellan and Cutler (the owners of the Holding Company)

   have caused the Holding Company to transact business with the Corporation without the approval

   of Plaintiffs or the Board of Directors.

          59.     As a result of their transfer of shares to the Holding Company, McClellan and

   Cutler ceased to be shareholders of the Corporation. The Holding Company, in turn, became a

   40% shareholder of the Corporation.

          60.     Because the transfer of shares to the Holding Company was not permitted under

   the Shareholder Agreement (and thus is in violation of the Shareholder Agreement), the Holding

   Company’s right as a shareholder is limited to receiving distributions that McClellan and Cutler

   would have received but for the transfer. Indeed, the Holding Company does not have, among

   other things, the right to vote the shares of the Corporation in matters to be voted upon by the

   shareholders of the Corporation.

                      Retaliatory Action Taken Against Dr. Kuppinger and Dr. Molloy

          61.     On February 18, 2021, Dr. Kuppinger and Dr. Molloy, through their counsel, wrote

   a letter to the Corporation’s counsel reiterating their objection to the Corporation’s participation

   in unlawful patient brokering and kickback activity under state and federal law and demanding

   that an internal investigation be conducted and all appropriate legal action follow. Exhibit D.

                                                   12
Case 9:21-cv-80492-DMM Document 22 Entered on FLSD Docket 04/19/2021 Page 13 of 29




          62.     Immediately after receiving the February 18 letter—indeed, a mere three days later

   on February 20, 2021—McClellan, Cutler, and Robertson retaliated by issuing a notice, as

   “Shareholders and Directors,” scheduling a special meeting of the shareholders for February 25,

   2021 for the purpose of “remov[ing] Jordan Kuppinger with and/or without cause from the position

   of Director of Coastal” (the “Notice”) (the meeting was later rescheduled to February 28).

   Exhibit E. The Notice also scheduled a special meeting of Board of Directors, to take place

   immediately after the shareholders’ meeting, for the purpose of filling the vacancy on the Board

   of Directors as a result of Dr. Kuppinger’s removal and selecting a Chief Executive Officer to fill

   the vacancy created by Robertson’s resignation.

          63.     In light of this clearly retaliatory conduct, Dr. Kuppinger and Dr. Molloy then sent

   McClellan, Cutler and Robertson a second letter the morning of Saturday, February 27, 2021

   (copying the Corporation’s counsel). Exhibit F. In the February 27 letter, Plaintiffs advised that

   the intended removal of Dr. Kuppinger as director was unlawful retaliation under both state and

   federal law, specifically under section 448.102, Florida Statutes, and 31. U.S.C. § 37230(h).

   Plaintiffs repeated their objections to the Corporation’s violation of patient brokering and anti-

   kickback laws and specifically noted, among other things, that because the Corporation treats

   patients that are federal healthcare program beneficiaries, the Corporation could also be in

   violation of the False Claims Act.

          64.     The same day, Plaintiffs also sent the Corporation’s counsel another letter

   demanding that counsel ensure the retaliatory conduct immediately cease. Exhibit G.

          65.     Defendants’ retaliation nevertheless continued undeterred. That very evening,

   McClellan, Cutler and Robertson caused the physical removal of medical equipment from one of




                                                   13
Case 9:21-cv-80492-DMM Document 22 Entered on FLSD Docket 04/19/2021 Page 14 of 29




   the Corporation’s clinics at which Plaintiffs work in order to prevent both Dr. Kuppinger and Dr.

   Molloy from seeing and treating the Corporation’s patients scheduled to visit that clinic.

          66.     The next day, on Sunday, February 28, 2021, McClellan, Cutler and Robertson

   voted at the shareholders’ meeting to terminate Dr. Kuppinger from the Board of Directors. Then,

   at the Board of Directors meeting that followed, McClellan, Cutler and Robertson voted to also

   terminate Dr. Kuppinger’s employment with the Corporation. Significantly, the termination of Dr.

   Kuppinger’s employment was not included as a matter to be voted upon in the Notice.

          67.     Dr. Kuppinger’s termination as a director and employee was clearly in retaliation

   for, among other things, the two February 27, 2021 letters sent by Plaintiffs.

          68.       Defendants also retaliated against Dr. Molloy for the two February 27, 2021

   letters, his objections to other improper practices, and the filing of this lawsuit.

          69.     As a result of Defendants having moved the medical equipment out of one of the

   Corporation’s clinics, on Saturday, February 27, Dr. Molloy was not able to treat patients he was

   scheduled to see there the following Monday, March 1, 2021.

          70.     The next day, on Tuesday, March 2, 2021, Dr. Molloy raised the issue with

   McClellan. At that time, he also objected to Coastal's improper practice of medicine without an

   active medical director given Dr. Kuppinger’s termination. Dr. Molloy's objection elicited an

   outburst from McClellan in which McClellan suggested that the Corporation would soon be taking

   action against Dr. Molloy.

          71.     On March 5, 2021, and in furtherance of their prior objections, Plaintiffs filed a

   lawsuit against Coastal, McClellan, Cutler and Robertson again raising, among other things,

   Coastal's unlawful participation in a patient brokering and/or kickback scheme, as well as Coastal’s

   unlawful retaliation against Dr. Kuppinger.



                                                     14
Case 9:21-cv-80492-DMM Document 22 Entered on FLSD Docket 04/19/2021 Page 15 of 29




          72.     Coastal was served with this lawsuit on March 7, 2021.

          73.     Less than two weeks after being served with the Complaint to Coastal's unlawful

   act, Defendants retaliated against Dr. Molloy by issuing a notice scheduling a special meeting of

   the Board of Directors of Coastal for March 22, 2021, for the purpose of discussing and resolving

   the “removal of Dr. Gerald Molloy from the Board of Directors both with and without cause.”

          74.     Then, during the special meeting of the Board of Directors on March 22, 2021,

   McClellan, Cutler, Robertson and Webster voted to “remove Dr. Molloy with cause from his

   position on the corporate Board of Directors” of Coastal.

          75.     Blatantly revealing the clear retaliatory nature of this action, the minutes of the

   meeting list the reason for Dr. Molloy's termination, in part, as his “Legal Action against the

   Corporation and other Shareholders”.

          76.     Dr. Molloy's termination as a Director of Coastal was clearly in retaliation for,

   among other things, the two February 27, 2021 letters sent by Plaintiffs and Dr. Molloy's exercise

   of his rights to file a lawsuit against Coastal and its directors/shareholders.

                                       Infliction of Emotional Distress

          77.     Defendants’ intentionally retaliatory actions and other outrageous conduct have

   caused Dr. Kuppinger severe emotional distress, to the point where Dr. Kuppinger had to be taken

   to the emergency room on February 28, 2021, shortly after he learned he had been locked out of

   two of the Corporation’s clinics.

          78.     McClellan, Cutler, and Robertson know that Dr. Kuppinger suffers from a heart

   condition. Since at least September 2020, they have intentionally aggravated Dr. Kuppinger’s

   condition through conduct that has been purposely aimed at causing Dr. Kuppinger distress.

   McClellan, Cutler and Robertson have repeatedly taken actions on behalf of the Corporation for



                                                     15
Case 9:21-cv-80492-DMM Document 22 Entered on FLSD Docket 04/19/2021 Page 16 of 29




   their sole benefit and to the detriment of Dr. Kuppinger and Dr. Molloy—all to harass Dr.

   Kuppinger and Dr. Molloy. In fact, on January 16, 2021, McClellan openly admitted to Dr. Molloy

   and Cutler that his goal had been to anger and emotionally harm Dr. Kuppinger to the point where

   Dr. Kuppinger would decide to leave the practice.

          79.     The emotional distress suffered by Dr. Kuppinger as a result of McClellan, Cutler,

   and Robertson’s actions has caused Dr. Kuppinger to suffer from shortness of breath, chest pain,

   erythema, chronic fatigue, and has aggravated his angina, among other things.

                                Conversion of Dr. Kuppinger’s Medical Records

          80.     Under Florida law, a health care practitioner who generates a medical record after

   making a physical or mental examination of, or administering treatment or dispensing legend drugs

   to, a person is the owner of that record if there is no agreement between the practitioner and his/her

   employer that specifically designates the employer as the owner. Fla. Stat. § 456.057(1).

          81.     No agreement exists between Dr. Kuppinger and Coastal designating Coastal as the

   owner of his medical records.

          82.     Dr. Kuppinger, through undersigned counsel, has requested from Coastal the

   immediate return of his medical records on at least seven (7) occasions, including as early as March

   10, 2021.

          83.     As of the date of this Complaint, Coastal has failed to return any of Dr. Kuppinger’s

   medical records.

          84.     Coastal has intentionally withheld these records and has incorrectly claimed—

   despite being presented with the applicable law—that “the provider (which is Coastal) is and

   always has been the rightful owner” [of the medical records].




                                                    16
Case 9:21-cv-80492-DMM Document 22 Entered on FLSD Docket 04/19/2021 Page 17 of 29




           85.     In an attempt to further justify its conversion of Dr. Kuppinger’s records and avoid

   its obligation under section 456.057, Fla. Stat., Coastal has manufactured baseless and untrue

   accusations that Dr. Kuppinger and Dr. Molloy were improperly soliciting Coastal's patients.

           86.     Because of Coastal’s failure to return the medical records to Dr. Kuppinger, Dr.

   Kuppinger has been prevented from identifying and completing any outstanding records and his

   ability to treat patients has been impeded.

           87.     Coastal is also improperly in possession of medical equipment belonging to Dr.

   Kuppinger. This equipment includes, but is not limited to: a Radiofrequency Ablation (“RFA”)

   machine purchased by Mobile Pain Doctors; Stryker RFA Machine (including all cables) and

   pelican case; GE 9800 Fluoroscopy machine; Oak Works Fluoroscopy table CFPM 400; and

   Spinal pillows.

           88.     None of the aforementioned medical equipment is legally titled to Coastal, nor was

   it part of Dr. Kuppinger’s capital contribution to Coastal.

           89.     Dr. Kuppinger has requested the return of his medical equipment no less than four

   (4) times, including as early as March 10, 2021.

           90.     As of the date of this Complaint, Coastal has failed to return Dr. Kuppinger’s

   medical equipment.

           91.     This equipment is valued at approximately $100,000.

                                                COUNT 1
                                 VIOLATION OF 31 U.S.C. § 3730(h)
                                 (By Plaintiffs against the Corporation)

           92.     Plaintiffs repeat and reallege the allegations in paragraphs 1 through 91 above as

   if fully set forth herein.




                                                    17
Case 9:21-cv-80492-DMM Document 22 Entered on FLSD Docket 04/19/2021 Page 18 of 29




           93.     Plaintiffs objected to, reported, and attempted to stop an actual or reasonably

   suspected violation of the False Claims Act by the Corporation. Among other things, and as

   alleged herein, Plaintiffs informed the Corporation’s counsel and other directors/shareholders of

   the unlawful patient referral arrangement with and/or involving Movedocs or Ms. Valenti (and

   associated entities).

           94.     Because the Corporation treats patients that are federal health program

   beneficiaries, and because the referred or to-be-referred patients as a result of the Movedocs

   arrangement include federal healthcare program beneficiaries, Plaintiffs specifically advised the

   Corporation’s counsel and other directors that the arrangement exposes the Corporation to liability

   under the False Claims Act if the Corporation has submitted claims to a federal healthcare program

   for payment of kickback tainted services.

           95.     Plaintiffs reasonably believe the arrangement with and/or involving Movedocs or

   Ms. Valenti involves, or would involve, the Corporation’s submission of false claims to the United

   States government, which Plaintiffs attempted to stop.

           96.     In exposing, objecting to, attempting to stop, and demanding an internal

   investigation of the unlawful arrangement with Movedocs, Plaintiffs have engaged in protected

   activity under section 3730(h).

           97.     Defendants knew that Plaintiffs engaged in protected activity because they received

   Plaintiffs’ multiple correspondence and the Complaint reporting, objecting to, and attempting to

   stop the potential violation of the False Claims Act.

           98.     Because of Plaintiffs’ objections, Defendants retaliated against Plaintiffs.




                                                    18
Case 9:21-cv-80492-DMM Document 22 Entered on FLSD Docket 04/19/2021 Page 19 of 29




          99.     To be sure, three days after Plaintiffs’ first correspondence reporting the violations

   of patient brokering and anti-kickback laws, Defendants noticed a shareholder meeting for the sole

   purpose of removing Dr. Kuppinger as a director.

          100.    Then, the very day Plaintiffs sent another letter again reporting and objecting to the

   unlawful Movedocs transaction and specifically advising of potential violations of the False

   Claims Act, Defendants McClellan, Cutler and Robertson physically removed medical equipment

   from the offices at which Plaintiffs work to prevent Plaintiffs from seeing patients. The next day,

   on February 28, Defendants terminated Dr. Kuppinger as director of the Corporation and, with no

   notice, also terminated his employment with the Corporation.

          101.    In addition, a mere two weeks or so after McClellan threatened to take action

   against Dr. Molloy for raising additional objections concerning the absence of a medical director

   and after the filing of the Complaint , Defendants removed Dr. Molloy as a Director of Coastal.

          102.    These adverse employment actions against Dr. Kuppinger and Dr. Molloy were

   clearly motivated by and solely the result of Plaintiffs’ protected activity.

          WHEREFORE, Dr. Kuppinger requests the entry of judgment for reinstatement as a

   director, employee, and Chief Medical Officer and all damages caused by Defendants’ retaliatory

   conduct, including double back pay plus interest, damages for emotional distress and other

   noneconomic damages, and an award of attorneys’ fees and costs. Dr. Molloy requests the entry

   of judgment for reinstatement as a director and all damages caused by Defendants’ retaliatory

   conduct, including double back pay plus interest, other noneconomic damages, and an award of

   attorneys’ fees and costs.

                                                COUNT 2
                                VIOLATION OF FLA. STAT. 448.102(3)
                                 (By Plaintiffs against the Corporation)



                                                    19
Case 9:21-cv-80492-DMM Document 22 Entered on FLSD Docket 04/19/2021 Page 20 of 29




           103.    Plaintiffs repeat and reallege the allegations in paragraphs 1 through 91 above as if

   fully set forth herein.

           104.    The Corporation employees ten (10) or more employees. Dr. Kuppinger has been

   employed by the Corporation as one of its health care providers.

           105.    Plaintiffs objected to, reported, and attempted to stop actual violations by the

   Corporation of Florida patient brokering laws and the federal Anti-Kickback Statute. Specifically,

   Plaintiffs sent written notice of the unlawful patient referral arrangement with and/or involving

   Movedocs or Ms. Valenti (and associated entities) to the Corporation’s counsel and other directors,

   requesting proper action in accordance with the law.

           106.    Rather than take any steps to remedy the violations of law, Defendants immediately

   retaliated against Dr. Kuppinger.

           107.    To be certain, three days after Plaintiffs’ first correspondence reporting the

   violations of patient brokering and anti-kickback laws, Defendants noticed a shareholder meeting

   for the sole purpose of removing Dr. Kuppinger as a director.

           108.    Then, the very day Plaintiffs sent another letter again reporting and objecting to the

   unlawful Movedocs transaction and specifically advising of potential violations of the False

   Claims Act, Defendants physically removed medical equipment from an office at which Plaintiffs

   work to prevent Plaintiffs from seeing patients. The next day, on February 28, Defendants

   terminated Dr. Kuppinger as director of the Corporation and, with no notice, also terminated his

   employment with the Corporation. In addition, a mere two weeks or so after McClellan threatened

   to take action against Dr. Molloy for raising additional objections concerning the absence of a

   medical director and after the filing of the Complaint, Defendants removed Dr. Molloy as a

   Director of Coastal.



                                                    20
Case 9:21-cv-80492-DMM Document 22 Entered on FLSD Docket 04/19/2021 Page 21 of 29




           109.    The adverse employment actions against Dr. Kuppinger and Dr. Molloy were

   clearly and solely a result of Plaintiffs’ objections to and reporting of the Corporation’s violations

   of Florida patient brokering laws and the federal Anti-kickback statute, among other unlawful

   practices.

           WHEREFORE, Dr. Kuppinger requests the entry of judgment for reinstatement as a

   director, employee, and Chief Medical Officer, all damages caused by Defendants’ retaliatory

   conduct allowable by law, including economic damages, damages for emotional distress, and an

   award of attorneys’ fees and costs. Dr. Molloy requests the entry of judgment for reinstatement

   as a director and all damages caused by Defendants’ retaliatory conduct, including double back

   pay plus interest, noneconomic damages, and an award of attorneys’ fees and costs.

                                             COUNT 3
                   INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                  (By Plaintiff Kuppinger against McClellan, Cutler, and Robertson)

           110.    Dr. Kuppinger repeats and realleges the allegations in paragraphs 1 through 91

   above as if fully set forth herein.

           111.    Defendants McClellan, Cutler, and Robertson have engaged in intentional conduct

   that is outrageous and goes beyond all bounds of decency.

           112.    McClellan, Cutler, and Robertson repeatedly took actions to purposely harm Dr.

   Kuppinger. For example, they instructed one of the Corporation’s schedulers to schedule several

   of Dr. Kuppinger’s patients during a time slot intended for one patient so as to cause unnecessarily

   long wait times and purposely affect reviews of Dr. Kuppinger’s service.

           113.    As a direct and proximate result of Defendants’ misconduct, Dr. Kuppinger

   suffered severe emotional distress that forced Dr. Kuppinger to be taken to the emergency room




                                                    21
Case 9:21-cv-80492-DMM Document 22 Entered on FLSD Docket 04/19/2021 Page 22 of 29




   and that has manifested itself in shortness of breath, chest pain, erythema, chronic fatigue, and

   aggravated angina, among other things.

           WHEREFORE, Dr. Kuppinger requests the entry of judgment for damages against

   Defendants McClellan, Cutler and Robertson, and such further relief this Court deems just and

   proper, including punitive damages and attorney’s fees.

                                             COUNT 4
                    NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                  (By Plaintiff Kuppinger against McClellan, Cutler, and Robertson)

           114.    Dr. Kuppinger repeats and realleges the allegations in paragraphs 1 through 91

   above as if fully set forth herein.

           115.    Defendants McClellan, Cutler, and Robertson have engaged in negligent conduct

   that they knew or should have known would cause emotional distress to Dr. Kuppinger.

           116.    Defendants McClellan, Cutler and Robertson owed Dr. Kuppinger a duty to refrain

   from such conduct because of their relationship of trust and confidence as shareholders and

   directors for the Corporation. They also owed Dr. Kuppinger a duty to refrain from such conduct

   because it was clearly foreseeable to them that, in light of Dr. Kuppinger’s heart condition of which

   they knew, he would suffer great distress and his condition would be aggravated by actions taken

   solely to harass and anger him.

           117.    Nevertheless, Defendants repeatedly took actions on behalf of the Corporation to

   purposely harm Dr. Kuppinger and Dr. Molloy. For example, in addition to the retaliatory actions

   alleged herein, Defendants also instructed one of the Corporation’s schedulers to schedule several

   of Dr. Kuppinger’s patients during a time slot intended for one patient so as to cause unnecessarily

   long wait times and purposely affect reviews of Dr. Kuppinger’s service.




                                                    22
Case 9:21-cv-80492-DMM Document 22 Entered on FLSD Docket 04/19/2021 Page 23 of 29




          118.    As a direct and proximate result of Defendants’ misconduct, Dr. Kuppinger

   suffered severe emotional distress that forced Dr. Kuppinger to be taken to the emergency room

   and that has manifested itself in shortness of breath, chest pain, erythema, chronic fatigue, and

   aggravated angina, among other things.

          WHEREFORE, Dr. Kuppinger requests the entry of judgment for damages against

   Defendants McClellan, Cutler and Robertson, and such further relief this Court deems just and

   proper, including punitive damages and attorney’s fees.

                                        COUNT 5
                          VICARIOUS LIABILITY OF CORPORATION
                                   (Against Corporation)

          119.    Dr. Kuppinger repeats and realleges the allegations in paragraphs 1 through 91; 111

   through 113 and 115 through 118 above as if fully set forth herein.

          120.    Defendants McClellan, Cutler, and Robertson are employees and directors of the

   Corporation.

          121.    Defendants McClellan, Cutler, and Robertson engaged in intentional, reckless,

   and/or negligent conduct that they knew or should have known would cause emotional distress to

   Dr. Kuppinger.

          122.    In doing so, they acted in the scope of their employment and to allegedly further

   the interests of the Corporation. As a result, the Corporation is vicariously liable for the negligent

   and/or intentional acts of Defendants McClellan, Cutler, and Robertson .

          123.    As a direct and proximate result of Defendants’ misconduct, Dr. Kuppinger

   suffered severe emotional distress that forced Dr. Kuppinger to be taken to the emergency room

   and that has manifested itself in shortness of breath, chest pain, erythema, chronic fatigue, and

   aggravated angina, among other things.



                                                    23
Case 9:21-cv-80492-DMM Document 22 Entered on FLSD Docket 04/19/2021 Page 24 of 29




           WHEREFORE, Dr. Kuppinger requests the entry of judgment for damages against the

   Corporation, and such further relief this Court deems just and proper, including punitive damages

   and attorney’s fees.

                                              COUNT 6
                                           CONVERSION
                                (By Dr. Kuppinger Against Corporation)

           124.    Dr. Kuppinger repeats and realleges the allegations in paragraphs 1 through 91

   above as if fully set forth herein.

           125.    As a health care practitioner, Dr. Kuppinger owns the medical records he generated

   as a result of examining his patients and/or administering treatment or medications to his patients.

           126.    There is no agreement between Coastal and Dr. Kuppinger designating Coastal as

   the owner of Dr. Kuppinger’s medical records.

           127.    Dr. Kuppinger requested the immediate return of his medical records, but Coastal

   has refused.

           128.    Coastal has claimed that it is the owner of the medical records and has also

   fabricated accusations to justify its failure to return the medical records to Dr. Kuppinger.

           129.    Dr. Kuppinger is also the owner of certain medical equipment in Coastal’s

   possession, including, but is not limited to: an RFA machine purchased by Mobile Pain Doctors;

   Stryker RFA Machine (including all cables) with pelican case; GE 9800 Fluoroscopy machine;

   Oak Works Fluoroscopy table CFPM 400; and spinal pillows.

           130.    None of the aforementioned medical equipment is legally titled to Coastal, nor was

   it part of Dr. Kuppinger’s capital contribution to Coastal.

           131.    Dr. Kuppinger requested the return of his medical equipment, but Coastal has

   refused.



                                                    24
Case 9:21-cv-80492-DMM Document 22 Entered on FLSD Docket 04/19/2021 Page 25 of 29




           132.    As a direct and proximate result of Coastal’s failure to provide Dr. Kuppinger with

   the records and equipment, Dr. Kuppinger has suffered damages amounting to at least $100,000.

           WHEREFORE, Dr. Kuppinger requests the return of his medical records and medical

   equipment and entry of judgment for damages against the Corporation, and such further relief this

   Court deems just and proper, including punitive damages and attorney’s fees.

                                            COUNT 7
                                     DECLARATORY JUDGMENT

           133.    Plaintiffs repeat and reallege the allegations in paragraphs 1 through 91 above as if

   fully set forth herein.

           134.    Because an actual controversy exists between Plaintiffs and Defendants as to their

   respective rights and obligations under the Shareholder Agreement, Plaintiffs request a declaratory

   judgment pursuant to 28 U.S.C. § 2201, as to the following:

                   a.        McClellan and Cutler transferred their shares in the Corporation to the

   Holding Company and therefore are no longer shareholders of the Corporation as of January 1,

   2021;

                   b.        McClellan’s and Cutler’s transfer of shares to the Holding Company was

   done without the prior written consent of the all of the Shareholders in violation of Article V of

   the Shareholder Agreement;

                   c.        As a result of McClellan’s and Cutler’s transfer of shares to the Holding

   Company in violation of the Shareholder Agreement, the Holding Company holds 40% of the

   shares of the Corporation but is entitled only to receive any distributions to which the transferor

   Shareholder of such Shares would have been entitled but for such sale or transfer, pursuant to

   Article V(c);




                                                     25
Case 9:21-cv-80492-DMM Document 22 Entered on FLSD Docket 04/19/2021 Page 26 of 29




                  d.        As a result of his retirement and resignation from all positions in the

   Corporation, Robertson was no longer Chief Executive Officer or a director of the Corporation as

   of November 22, 2020;

                  e.        The shareholders of the Corporation do not have authority to vote upon the

   removal of a director;

                  f.        In order to obtain a quorum at a Board of Directors meeting, there must be

   a “whole number of directors equal to at least two-thirds (2/3) of the maximum authorized Board.”

   Assuming Robertson were still a director notwithstanding his resignation (as Robertson claims), a

   quorum would be four (4) directors.

                  g.        Under the Shareholder Agreement, a quorum of directors must be present

   in order for the Board to consider filling a vacancy on the Board and to appoint an officer.

                  h.        The Shareholder Agreement trumps the provisions of Florida Corporation

   Act as provided in Fla. Stat. § 607.0732.

                  i.        The Board of Directors cannot consider or vote upon any action during a

   meeting that was not identified in the notice of that meeting.

                  j.        As a result of Dr. Kuppinger’s unlawful and retaliatory removal and

   termination, Defendants cannot enforce the non-solicitation, non-competition, and non-disclosure

   provisions of the Shareholder Agreement.

                  k.        Because of the Defendants’ prior material breaches of the Shareholder

   Agreement, Defendants cannot enforce the non-solicitation, non-competition, and non-disclosure

   provisions of the Shareholder Agreement.

          135.    A declaration is necessary and appropriate so that Plaintiffs and Defendants may

   ascertain their respective rights and obligations under the Shareholder Agreement.



                                                    26
Case 9:21-cv-80492-DMM Document 22 Entered on FLSD Docket 04/19/2021 Page 27 of 29




          WHEREFORE, Plaintiffs request that the Court enter declaratory judgment as requested

   herein and an order enjoining Defendants from taking any actions inconsistent with their rights

   and obligations under the Shareholder Agreement. Plaintiffs also request that, pursuant to the

   Shareholder Agreement, the Court award Plaintiffs reasonable attorneys’ fees.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs respectfully pray for judgment against Defendants as follows:

          1.         For reinstatement of Dr. Kuppinger as a director and employee of the Corporation;

          2.         For reinstatement of Dr. Molloy as a director of the Corporation;

          3.         For damages caused by Defendants’ retaliatory conduct in violation of 31 U.S.C, §

   3730(h) and Fla. Stat. § 448.102, including economic and non-economic damages and attorneys’

   fees and costs;

          4.         For compensatory and punitive damages caused by Defendants’ negligent and/or

   intentional infliction of emotional distress, and attorneys’ fees and costs;

          5.         For declaratory judgment as requested herein;

          6.         For an order enjoining Defendants from taking any further actions inconsistent with

   their rights and obligations under the Shareholder Agreement;

          7.         For attorneys’ fees and costs as permitted under the Shareholder Agreement; and

          8.         For such further and additional relief as the Court deems appropriate under the

   circumstances.


                                       JURY TRIAL DEMANDED



   Dated: April 19, 2021                                          Respectfully submitted,

                                                                  s/Jesus E. Cuza


                                                     27
Case 9:21-cv-80492-DMM Document 22 Entered on FLSD Docket 04/19/2021 Page 28 of 29




                                                                  Florida Bar No. 428991
                                                                  Email: jesus.cuza@hklaw.com
                                                                  s/ Monica Vila Castro
                                                                  Florida Bar. No. 22976
                                                                  Email: monica.castro@hklaw.com
                                                                  HOLLAND & KNIGHT LLP
                                                                  701 Brickell Avenue, Suite 3300
                                                                  Miami, Florida 33131

                                                                  And

                                                                  s/ Philip E. Rothschild
                                                                  Florida Bar No. 0088536
                                                                  Email: Phil.rothschild@hklaw.com
                                                                  HOLLAND & KNIGHT LLP
                                                                  515 East Las Olas Blvd., Suite 1200
                                                                  Fort Lauderdale, FL 33301

                                                                  Telephone: (954) 468-7881
                                                                  Facsimile: (954) 463-2030

                                                                  Attorneys for Plaintiffs

                                    CERTIFICATE OF SERVICE

          WE HEREBY CERTIFY that on April 19, 2021, a true and correct copy of the foregoing

   was sent via electronic mailed to all counsel or parties of record on the Service List below.



                                                            By:         /s/ Jesus E. Cuza
                                                                            Jesus E. Cuza


                                      SERVICE LIST
   Michael Pike, Esq.
   Pike & Lustig, LLP
   1209 North Olive Avenue
   West Palm Beach, Florida 33401
   pike@pikelustig.com
   Phone: 561- 855-7585
   Attorneys for Defendant JM.JZ ENTERPRISES, INC. d/b/a Coastal Health Group

   John Scarola, Esq.
   Searcy Denney Scarola Barnhart & Shipley, PA
   2139 Palm Beach Lakes Blvd.

                                                   28
Case 9:21-cv-80492-DMM Document 22 Entered on FLSD Docket 04/19/2021 Page 29 of 29




   West Palm Beach, FL 33409
   jsx@searcylaw.com
   Phone: 561-686-6300
   Attorneys for Michael Cutler, Dr. Jonn McClellan, and Co-counsel for Cheikh Robertson

   Peter Tappert, Esq.
   Weissman & Dervishi, P.A.
   SunTrust International Center
   One Southeast Third Avenue, Suite 1700
   Miami, Florida 33131
   ptappert@wdpalaw.com
   Phone: 305-347-4070
   Attorneys for Cheikh Robertson




                                                29
